
	

114 HR 3051 IH: Background Check Completion Act
U.S. House of Representatives
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3051
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2015
			Mr. Clyburn introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To eliminate the requirement that a firearms dealer transfer a firearm if the national instant
			 criminal background check system has been unable to complete a background
			 check of the prospective transferee within 3 business days.
	
	
 1.Short titleThis Act may be cited as the Background Check Completion Act. 2.Elimination of requirement that a firearms dealer transfer a firearm if the national instant criminal background check system has been unable to complete a background check of the prospective transferee within 3 business days Section 922(t)(1)(B) of title 18, United States Code, is amended—
 (1)by striking (i); (2)by striking ; or and inserting ; and; and
 (3)by striking clause (ii).  